DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/365,505 filed on 03/26/2019.

Claims Status
2.	This office action is based upon claims received on 10/04/2021, which replace all prior submitted versions of the claims.
- Claims 9-16 and 24-30 are canceled.
- Claims 1, 2, 7, 17, 18, 23, 32, 33, and 38-45 are amended.
- Claims 1-8, 17-23, and 31-45 are pending.
- Claims 1-8, 17-23 and Claims 31-45 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
5.           Applicant's remarks, see pages 9-10, filed 10/04/2021, with respect to Objections to the Claims,  have been considered and are persuasive.  The minor objections to Claims 18, 40, 41, 42, 44, 45 have been withdrawn.

6.	Applicant's remarks/arguments, see page 10, filed 10/04/2021, with respect to 35 U.S.C. §112(f)  have been noted in light of the requirements set forth in the 112 (f) interpretation provided in the previous office action.  Regarding additional paragraphs and figures cited by applicant including FIG. 15, a review indicates correspondence in these applicant cited paragraphs and figures, to the structures identified in the figures and paragraphs previously cited by the office in the previous office action. 

7.	Applicant's remarks/arguments, see page 10-12, filed 10/04/2021, with respect to Claims rejected under 35 U.S.C. § 103 have been considered but are not persuasive because the arguments do not apply to the grounds of rejection being used in the current rejection.

8.	Applicant in page 11 (ln 7-11) of remarks indicates: “CATT, Baligh, Gong, Islam, and Wang-alone or in any combination-do not teach or suggest "receiving the downlink control information using two or more control resource sets of the plurality of control resource sets ... and receiving a downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets," as recited in amended independent claim 1.”
	Furthermore applicant in page 12 (ln 2-8) indicates that Gong “does not teach or suggest "receiving the downlink control information using two or more control resource sets of the plurality of control resource sets ... ; and receiving a downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets."”
	Regarding applicant’s comments above, Examiner respectfully contends otherwise, indicating utilizing claim 1 as an example representing claims 17, 32, 39 which recite similar and parallel features, that 3GPP TSG RAN WG1 Meeting #89, Source: CATT, Title: NR Measurements and Mobility Management in IDLE and CONNECTED state, Hangzhou, China, 15th - 19th May 2017 (R1-1707465), referenced hereafter as (“CATT”), in view of BALIGH et. al (US-20180367358-A1) referenced hereafter as “Baligh” in view of Gong et. al. (US-20200154467-A1) referenced hereafter as “Gong”, not only discloses the features of Claim 1, but discloses specific amended limitations as referenced by applicant, as discussed as follows.  
	Applicant is directed to the specific limitations as referenced below:
Gong discloses: a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information (Gong FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) - two TRPs are transparently associated with two separate CORESET groups (also two CORESETs) configured for one UE. Each PDCCH is associated with a specific CORESET); 
Which the examiner respectfully contends and notes discloses: Each TRP of TRPs (plurality) is associated with a CORESET where the CORESET is associated with PDCCH or for Downlink control;
	receiving downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets (Gong - ¶0214 UE ..configured by the network to monitor at least two different CORESET groups that are for a particular UE-specific search space,.. different PDCCH can be associated with different CORESET groups and each CORESET group has at least one CORESET; FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) See above); 
Which the examiner respectfully contends and notes discloses: UE configured by network to receive at least two CORESETS or more (a plurality) each associated with different PDCCH for receiving downlink control information for DL-assignments), 
the [[one]] two or more control resource sets selected based at least in part on the DMRS measurement (Gong – ¶0205 .. an association between PDCCH and other properties, such as the a control resource set, a QCL configuration,…and a DMRS configuration; FIG. 5 & ¶0208 CORESET group configuration ..is associated with UE-specific search space for PDCCH monitoring.. UE-specific search space .. split into one or more CORESET groups and each CORESET group has at least one CORESET……, a Quasi-Co-Location (QCL) association between ..DMRS..of the PDCCH with one or more other DL..RS, one or more QCL configurations also .. associated with at least one CORESET group ..associated with one search space type …, one or more DMRS configuration associated with at least one CORESET; FIG. 5 & ¶0208 (see above); ¶0209 network provides a UE with information detailing an association between the PDCCH for UL or DL assignment;  ¶0210 (lines 10-14) six association properties that a UE monitors for a first and second PDCCH associated with at least two CORESET groups..including association depicted with DMRS; ¶0211 (lines 1-4) UE monitor PDCCH associated with CORESET group or a QCL association between DMRS of PDCCH with CSI-RS, or both;¶0213 ..UE may monitor multiple PDCCHs ..associated to only one CORESET group and each PDCCH is associated with a QCL configuration between the DMRS of the PDCCH with other DL RS; ¶0214 See above); 
Which the examiner respectfully contends and notes discloses:  a UE configured to monitor at least two CORESET groups (two CORESETS) with different PDCCHs associated with different CORESET groups or selected CORESETS  (¶0214), such as UE 2412 associated with receiving with DL assignments from TRP 2402 and 2404 on two separate CORESET groups (two CORESETS selected to receive DL assignment PDCCH), where furthermore the UE can monitors two separate PDCCHs - a first and second PDCCH associated with at least two CORESET groups CORESET1 & CORESET2 (two separate CORESETS selected), and network supplied PDCCH association properties includes a QCL association between DMRS of PDCCH with CSI-RS (FIG. 5 & ¶0210) DMRS configuration 1 & 2 and CSI-RS 1 & 2 (CORESET associated with PDCCH associated with DMRS CSI-RS association), and additionally CORESETs can also be directly associated with DMRS or a QCL – DMRS-DL RS (FIG. 5 & ¶0208)), or discloses UE configured to receive PDCCH1 & PDCCH2 at least two CORESETs where the selected CORESETS in monitoring individual PDCCHs or DL assignments are in direct association with at least with network configured DMRS); 
and downlink control information received using the two or more control resource sets (Gong FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) – See above; ¶0214 See above); 
Which the examiner respectfully contends and notes discloses:   a UE configured by the network to monitor at least two different CORESET groups (two CORESETS)  where different PDCCH (DCI received on PDCCH) can be associated with different CORESET groups).
Applicant is directed the rejection of Claim 1 in this office action for the disclosure of amended Claim 1 as currently recited, presented in view of CATT in view of Baligh and Gong.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

9.	Regarding applicant’s remarks, page 12 (ln 18-20), applicant indicates “Dependent claims 2-8, 18-23, 31, 33-38, and 40-45 each depend from one of independent claims 1, 17, 32, and 39, and are therefore allowable”.  
In response as noted Examiner respectfully contends that at least via dependency to the independent claims, and based upon the disclosures cited in current rejection of independent claim 1, 17, 32, and 39, applicant’s remarks and arguments are note persuasive (See rejection of independent claim 1). 

10.	Applicant further regarding Claim 2 in page 12 (ln 22-23) of remarks indicates: “CATT, Baligh, Gong, Islam, and Wang-alone or in any combination-do not teach or suggest "determining the DMRS measurement is successful for the two or more control resource sets," as recited in amended dependent claim 2.  Applicant furthermore indicates a similar reason applies to dependent claims 18, 33, and 44.
	In response, Examiner respectfully contends otherwise and presents references to Gong and Baligh, which disclose applicant’s amended claim 2 limitation as recited.  As noted below:

Regarding Claim 2 (Currently Amended) CATT in view of Baligh and Gong teaches: The method of claim 1, 
furthermore Baligh discloses: wherein receiving the downlink control information further comprises: determining the DMRS measurement is successful for the control resource, based at least in part on the determining (Baligh - ¶0123 P-RNTI is used for DMRS for both PDSCH carrying the paging message and PDCCH carrying control.. resource allocation for paging message.. in order to avoid interference and collision of RS between adjacent cells, P-RNTI and NR cell ID are used for DMRS for PDSCH .. and PDCCH);
 Which the examiner respectfully contends and notes discloses: A UE receiving or measuring Paging PDSCH & PDCCH or System Information Broadcast from TRPs (Note: receiving downlink control information) in cells on a single frequency and avoids collision (Note: collision avoided via successful measurement of cell ID specific DMRS) between transmitting TRPs in adjacent cells on the single frequency or shared frequency by via DMRS utilizing a P-RNTI/SI-RNTI and Cell ID (DMRS is  also associated with broadcast of or receipt of PDCCH or control information on the associated resource allocation);
furthermore Gong discloses: two or more control resource sets, wherein the [[one]] two or more control resource sets [[is]] are selected (Gong- ¶0214 UE ..configured by the network to monitor at least two different CORESET groups that are for a particular UE-specific search space,.. different PDCCH can be associated with different CORESET groups and each CORESET group has at least one CORESET (Note: See claim 1 ); 
Which the examiner respectfully contends and notes discloses: A UE configured to monitor or select at least two CORESET groups (two CORESETS) with different PDCCHs associated with (CORESETS selected) different CORESET groups (¶0214))).
As such, at least for the rationale and disclosures noted herein above pertaining to Claim 2 (including claim 18, 33, and 44 which recite similar features), applicant’s remarks and arguments are not persuasive.

11.	The rejection of Claim 2, is additionally also presented with regards to grounds of rejection in view of LIAO et. al. (US-20190158326-A1), which alternately also discloses the features of amended Claim 2, in combination with CATT, Baligh and Gong.  Applicant is directed to the office action for rejection of amended Claim 2 revealing the disclosures of LIAO.  A similar rationale applies to dependent claim 18, 33, and 44 which recite similar features.
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

13.            Claims 1, 3, 17, 19, 32, 34, 39, 41  are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP TSG RAN WG1 Meeting #89, Source: CATT, Title: NR Measurements and Mobility Management in IDLE and CONNECTED state, Hangzhou, China,	15th - 19th May 2017 (R1-1707465), referenced hereafter as (“CATT”), in view of BALIGH et. al (US-20180367358-A1) referenced hereafter as “Baligh” in view of Gong et. al. (US-20200154467-A1) referenced hereafter as “Gong”.
Regarding Claim 1 (Original) CATT teaches: A method for wireless communications at a user equipment (UE), 
comprising: performing a demodulation reference signal (DMRS) measurement on a radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs (CATT FIG. 1 & 2, Page 3 (lines 16, 17) - see Proposal 3, disclosing that beam-specific DM-RS signals are used for RRM measurements, which as disclosed in lines 16, 17 on page 3 are used for selection of TRPs in scenarios as those depicted in FIG. 1, 2; Note: DMRS measurements for RRM measurements (a radio frequency band) made for TRPs of many TRPs),
wherein each TRP of the plurality of TRPs is associated with downlink control information (CATT – see Page 3 (lines 23-27): UEs would use TSS and beam-specific DM RS of NR-PDCCH for channel tracking of the selected TRP/beam and RRM measurements; NOTE: disclosing the existence of beam-specific NR-PDCCH or downlink control per TRP or associated with TRP);
receiving the downlink control information selected based at least in part on the DMRS measurement (CATT – Page 3 (lines 16, 17) - see above disclosing that beam-specific DM-RS signals are used for RRM measurements used for selection of TRPs; Page 3 (lines 22- 24) disclosing decoding of beam-specific NR-PDCCH after selection of TRP; NOTE: Receiving PDCCH or downlink control based upon DMRS measurements to select TRP);
and receiving a downlink data transmission based at least in part on the downlink control information (CATT - see Page 4 (line 2) - disclosing that resource allocation of the NR-PDSCH, i.e., the data channel, is scheduled by DCI of NR-PDCCH; NOTE: allocation of PDSCH or data transmission from TRP or reception by UE is scheduled by PDCCH or downlink control).
CATT does not appear to explicitly disclose or strongly suggest: performing a measurement on a shared radio frequency spectrum band;
Baligh discloses: performing a measurement on a shared radio frequency spectrum band (FIG. 6 &  ¶0122 (lines 4-17) A paging radio network temporary identifier (P-RNTI) is shared by multiple UEs.. paging message transmitted in a single frequency network (SFN) manner ..from all TRPs..UEs sharing the P-RNTI wake up to listen to the page; ¶0123 P-RNTI is used for DMRS for both PDSCH carrying the paging message and PDCCH carrying control.. resource allocation for paging message.. in order to avoid interference and collision of RS between adjacent cells, P-RNTI and NR cell ID are used for DMRS for PDSCH .. and PDCCH; ¶0124..System Information broadcast messages are transmitted to all the users in the NR cell and such messages can benefit from the single frequency network (SFN) performance caused by multiple TRPs sending the same signal.. in order to avoid interference and collision of RS between adjacent cells, SI-RNTI and NR cell ID are used for DMRS for PDSCH carrying the paging message and PDCCH for carrying control information (e.g. resource allocation) for system information message to differentiate the system information between neighbouring cells; NOTE: UE receive or measure Paging PDSCH & PDCCH or System Information Broadcast PDSCH & PDCCH from TRPs in cells on a single frequency and avoid collision between transmitting TRPs in adjacent cells on the single frequency or shared frequency);
furthermore Baligh also discloses: performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for downlink control information (Baligh – See FIG. 6 &  ¶0122 (lines 4-17) See as cited above; ¶0123 See as cited above; ¶0124 See as cited above; NOTE: UE receive or measure Paging PDSCH & PDCCH or System Information Broadcast PDSCH & PDCCH from TRPs in cells on a single frequency and avoid collision between transmitting TRPs in adjacent cells on the single frequency or shared frequency by via DMRS utilizing a P-RNTI/S-RNTI and Cell ID);
receiving downlink control information using control resource selected based at least in part on the DMRS measurement (Baligh - ¶0123 See above –  NOTE: UE receive or measure Paging PDSCH & PDCCH or System Information Broadcast PDSCH & PDCCH from TRPs in cells on a single frequency and avoid collision between transmitting TRPs in adjacent cells on the single frequency or shared frequency by via DMRS utilizing a P-RNTI/S-RNTI and Cell ID or resources for control received, measured, selected via DMRS association)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT with teachings of Baligh, since it enables collision avoidance via use of a wider RS scrambling ID decreasing the probability of collision (Baligh ¶0123, ¶0124, ¶0202).
While CATT in view of Baligh discloses: A method for wireless communications at a user equipment (UE), comprising: performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with downlink control information;receiving the downlink control information using control resource selected based at least in part on the DMRS measurement; and receiving a downlink data transmission based at least in part on the downlink control information.
CATT in view of Baligh does not appear to explicitly disclose or strongly suggest:
wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information;
downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets, the [[one]] two or more control resource sets selected based at least in part on the DMRS measurement;
downlink control information received using the two or more control resource sets.
Gong discloses: a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information (Gong FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) - two TRPs are transparently associated with two separate CORESET groups (also two CORESETs) configured for one UE. Each PDCCH is associated with a specific CORESET; NOTE: Each TRP of TRPs (plurality) is associated with a CORESET where is CORESET is associated with PDCCH or for Downlink control);
	 receiving downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets (Gong - ¶0214 UE ..configured by the network to monitor at least two different CORESET groups that are for a particular UE-specific search space,.. different PDCCH can be associated with different CORESET groups and each CORESET group has at least one CORESET; FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) See above; NOTE: UE configured by network to receive at least two CORESETS or more each associated with different PDCCH for receiving downlink control information for DL-assignments), 
the [[one]] two or more control resource sets selected based at least in part on the DMRS measurement (Gong – ¶0205 .. an association between PDCCH and other properties, such as the a control resource set, a QCL configuration,…and a DMRS configuration; FIG. 5 & ¶0208 CORESET group configuration ..is associated with UE-specific search space for PDCCH monitoring.. UE-specific search space .. split into one or more CORESET groups and each CORESET group has at least one CORESET……, a Quasi-Co-Location (QCL) association between ..DMRS..of the PDCCH with one or more other DL..RS, one or more QCL configurations also .. associated with at least one CORESET group ..associated with one search space type …, one or more DMRS configuration associated with at least one CORESET; FIG. 5 & ¶0208 (see above); ¶0209 network provides a UE with information detailing an association between the PDCCH for UL or DL assignment;  ¶0210 (lines 10-14) six association properties that a UE monitors for a first and second PDCCH associated with at least two CORESET groups..including association depicted with DMRS; ¶0211 (lines 1-4) UE monitor PDCCH associated with CORESET group or a QCL association between DMRS of PDCCH with CSI-RS, or both;¶0213 ..UE may monitor multiple PDCCHs ..associated to only one CORESET group and each PDCCH is associated with a QCL configuration between the DMRS of the PDCCH with other DL RS; ¶0214 See above; NOTE: a UE configured to monitor at least two CORESET groups (two CORESETS) with different PDCCHs associated with different CORESET groups or selected CORESETS  (¶0214), such as UE 2412 associated with receiving with DL assignments from TRP 2402 and 2404 on two separate CORESET groups (two CORESETS selected to receive DL assignment PDCCH), where furthermore the UE can monitors two separate PDCCHs - a first and second PDCCH associated with at least two CORESET groups CORESET1 & CORESET2 (two separate CORESETS selected), and network supplied PDCCH association properties includes a QCL association between DMRS of PDCCH with CSI-RS (FIG. 5 & ¶0210) DMRS configuration 1 & 2 and CSI-RS 1 & 2 (CORESET associated with PDCCH associated with DMRS CSI-RS association), and additionally CORESETs can also be directly associated with DMRS or a QCL – DMRS-DL RS (FIG. 5 & ¶0208)), or discloses UE configured to receive PDCCH1 & PDCCH2 at least two CORESETs where the selected CORESETS in monitoring individual PDCCHs or DL assignments are in direct association with at least with network configured DMRS); 
and downlink control information received using the two or more control resource sets (Gong FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) – See above; ¶0214 See above; NOTE: UE configured by the network to monitor at least two different CORESET groups (two CORESETS)  where different PDCCH (DCI received on PDCCH) can be associated with different CORESET groups).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT and Baligh with teachings of Gong, since it enables flexible association between PDCCH and CORESET with multiple identifiers supporting flexible resource allocations for PDCCH achieves increased performance gain without limiting configuration overhead (Gong ¶0217).

Regarding Claim 3 (Original) CATT in view of Baligh and Gong teaches: The method of claim 1, 
furthermore Baligh discloses: further comprising: determining frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (Baligh – See ¶0123 ..in order to avoid interference and collision of RS between adjacent cells, P-RNTI and NR cell ID are used for DMRS for PDSCH .. and PDCCH; ¶0124.... in order to avoid interference and collision of RS between adjacent cells, SI-RNTI and NR cell ID are used for DMRS for PDSCH carrying the paging message and PDCCH for carrying control information (e.g. resource allocation) for system information message to differentiate the system information between neighbouring cells; NOTE: collisions avoided on single radio frequency via DMRS defined via P-RNTI and NR cell ID  or SI-RNTI and NR cell ID or UE RNTI or UE RNTI for  group or type of UE or NR Cell ID ).  

Regarding Claim 17 (Currently Amended) CATT teaches: An apparatus for wireless communications at a user equipment (UE) (CATT FIG. 1 & 2, Page 2 (lines 12-16) RRM measurements performed by UE; Page 3 (line 23-26) Proposal 3 UE performs measurements), 
(See the USC 103 rejection of Claim 1 combining the disclosures of CATT, Baligh, and Gong.  Claim 17 recites similar and parallel features to Claim 1 and Claim 17 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor (Baligh – Se FIG. 10B & ¶0078 electonic device (ED) such as UE; ¶0225 illustrates ED 110 or UE; ¶0226 Preocessing unit 200.. include a microprocessor; ¶0229 memory 208..stores instructions and data .. could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described above and that are executed by the processing unit)
to: perform a demodulation reference signal (DMVIRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; receive the downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets, the [[one]] two or more control resource sets selected based at least in part on the DMRS measurement; and receive a downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets (See the USC 103 rejection of Claim 1 combining the disclosures of CATT, Baligh, and Gong.  Claim 17 recites similar and parallel features to Claim 1 and Claim 17 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).
 
Regarding Claim 19. (Original) CATT in view of Baligh and Gong teaches:  The apparatus of claim 17,
(See the USC 103 rejection of Claim 3 combining the disclosures of CATT, Baligh, and Gong.  Claim 19 recites similar and parallel features to Claim 3 and Claim 19 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).
 wherein the instructions are further executable by the processor to: determine frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See the USC 103 rejection of Claim 3 combining the disclosures of CATT, Baligh, and Gong.  Claim 19 recites similar and parallel features to Claim 3 and Claim 19 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate). 

Regarding Claim 32. (Currently Amended) CATT teaches:  An apparatus for wireless communications at a user equipment (UE) (CATT FIG. 1 & 2, Page 2 (lines 12-16) RRM measurements performed by UE; Page 3 (line 23-26) Proposal 3 UE performs measurements), 
(See the USC 103 rejection of Claim 1 combining the disclosures of CATT, Baligh, and Gong.  Claim 32 recites similar and parallel features to Claim 1 and Claim 32 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 32. Where applicable, minor differences between claims are noted as appropriate),
Baligh discloses: means for performing a measurement; means for receiving (Baligh – See FIG. 10B & ¶0078 electonic device (ED) such as UE; ¶0225 illustrates ED 110 or UE; ¶0226 Preocessing unit 200.. include a microprocessor; ¶ 0227 transceiver 202 ..configured to modulate, demodulate data or other content received by the at least one antenna 204, and.transceiver 202 includes any suitable structure for generating signals for wireless transmission and/or processing signals received wirelessly or by wire; ¶0229 memory 208..stores instructions and data .. could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described above and that are executed by the processing unit; NOTE: Processor, Transceiver and memory and other noted structures etc., provide means for performing a measurement; means for receiving);
comprising: means for performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; means for receiving the downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets, the [[one]] two or more control resource sets selected based at least in part on the DMIRS measurement; and means for receiving a downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets (See the rejection of Claim 1 combining the disclosures of CATT, Baligh, and Gong.  Claim 32 recites similar and parallel features to Claim 1 and Claim 32 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 32. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 34. (Previously Presented) CATT in view of Baligh and Gong teaches:  The apparatus of claim 32,
(See the USC 103 rejection of Claim 3 combining the disclosures of CATT, Baligh, and Gong.  Claim 34 recites similar and parallel features to Claim 3 and Claim 34 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 34. Where applicable, minor differences between claims are noted as appropriate)
Baligh discloses: means for determining (Baligh – See FIG. 10B & ¶0078 electonic device (ED) such as UE; ¶0225 illustrates ED 110 or UE; ¶0226 Processing unit 200.. include a microprocessor; ¶ 0227 transceiver 202 ..configured to modulate, demodulate data or other content received by the at least one antenna 204, and.transceiver 202 includes any suitable structure for generating signals for wireless transmission and/or processing signals received wirelessly or by wire; ¶0229 memory 208..stores instructions and data .. could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described above and that are executed by the processing unit; NOTE: Processor, Transceiver and memory and other noted structures etc., provide means for performing a measurement; means for receiving; means for determining - processing signals received wirelessly)
 further comprising: means for determining frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See the USC 103 rejection of Claim 3 combining the disclosures of CATT, Baligh, and Gong.  Claim 34 recites similar and parallel features to Claim 3 and Claim 34 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 34. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 39 (Currently Amended) CATT teaches:  A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (CATT FIG. 1 & 2, Page 2 (lines 12-16) RRM measurements performed by UE; Page 3 (line 23-26) Proposal 3 UE performs measurements) – UE computational device that can process, perform measurements, communicate), 
(See the USC 103 rejection of Claim 1 combining the disclosures of CATT, Baligh, and Gong.  Claim 39 recites similar and parallel features to Claim 1 and Claim 39 is the accompanying non-transitory computer-readable medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 39. Where applicable, minor differences between claims are noted as appropriate),
Baligh also discloses: A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) the code comprising instructions executable (Baligh – See FIG. 10B & ¶0078 electonic device (ED) such as UE; ¶0225 illustrates ED 110 or UE; ¶0226 Processing unit 200.. include a microprocessor; ¶ 0227 transceiver 202 ..configured to modulate, demodulate data or other content received by the at least one antenna 204, and.transceiver 202 includes any suitable structure for generating signals for wireless transmission and/or processing signals received wirelessly or by wire; ¶0229 memory 208..stores instructions and data .. could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described above and that are executed by the processing unit; NOTE: memory 208 stores instructions, software instructions or modules .. that are executed by the processing unit );
to: perform a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; receive the downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets, the [[one]] two or more control resource sets selected based at least in part on the DMRS measurement; and receive a downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets (See the USC 103 rejection of Claim 1 combining the disclosures of CATT, Baligh, and Gong.  Claim 39 recites similar and parallel features to Claim 1 and Claim 39 is the accompanying non-transitory computer-readable medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 39. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 41 (Currently Amended) CATT in view of Baligh and Gong teaches: The non-transitory computer-readable medium of claim 39, 
(See the USC 103 rejection of Claim 3 combining the disclosures of CATT, Baligh, and Gong.  Claim 41 recites similar and parallel features to Claim 3 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate),
wherein the instructions are further executable to: determine frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See the USC 103 rejection of Claim 3 combining the disclosures of CATT, Baligh, and Gong.  Claim 41 recites similar and parallel features to Claim 3 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate).

14.            Claims 2, 18, 33, 40  are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of BALIGH and Gong, further in view of LIAO et. al. (US-20190158326-A1) referenced hereafter as “LIAO”.
Regarding Claim 2 (Currently Amended) CATT in view of Baligh and Gong teaches: The method of claim 1, 
furthermore Baligh discloses: wherein receiving the downlink control information further comprises: determining the DMRS measurement is successful for the control resource, based at least in part on the determining (Baligh - ¶0123 See Claim 1  –  NOTE: UE receive or measure Paging PDSCH & PDCCH or System Information Broadcast PDSCH & PDCCH from TRPs in cells on a single frequency and avoid collision (Note: collision avoided via successful measurement of cell ID specific DMRS) between transmitting TRPs in adjacent cells on the single frequency or shared frequency by via DMRS utilizing a P-RNTI/SI-RNTI and Cell ID or successful measurement of cell ID specific DMRS avoids collision and insures associated PDCCH also avoids collision and control information received)
furthermore Gong discloses: two or more control resource sets, wherein the [[one]] two or more control resource sets [[is]] are selected (Gong- ¶0214 UE ..configured by the network to monitor at least two different CORESET groups that are for a particular UE-specific search space,.. different PDCCH can be associated with different CORESET groups and each CORESET group has at least one CORESET (Note: See claim 1 ); NOTE: A UE configured to monitor or select at least two CORESET groups (two CORESETS) with different PDCCHs associated with (CORESETS selected) different CORESET groups (¶0214))).
Assuming arguendo that CATT in view of Baligh and Gong does not appear to disclose or strongly suggest: determining the DMRS measurement is successful for the control resource, based at least in part on the determining
LIAO which also discloses: performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band, associated with a control resource set of a plurality of control resource sets for downlink control information (LIAO FIG. 10 & ¶0065 base station  signals .. CORESET configuration specifying the properties of a common CORESET via MIB and/or a control message such as an RRC message; FGIG. 10 & ¶0102 base station 1002 signals a CORESET configuration specifying properties of the CORESET 1032 to the UE 1004-1; FIG. 10 & ¶0107 after determining the resources of the CORESET 1032, the UE 1004-1 generates the DMRS sequence 1080 that can be mapped from the RB 1060 to the RB 1072… further determines the RBs 1068, 1070, 1072 in the symbol period 1050 are a part of the PDCCH resource candidate 1042… UE 1004-1 measures the signals carried by the resource elements with indices 1, 5, and 9 in the RBs 1068, 1070, 1072… further performs a channel estimation based on the measured signals in those resource elements and the 9 DMRSs from the DMRS sequence 1080 mapped to those resource elements: NOTE: FIG. 10 depicts a shared carrier 1008 (Shared frequency band) comprising multiple CORESETs (at least two or more)  where a UE generates DMRS information from received  CORESET configuration, and performs a channel estimation based on the measured signals in resource elements and the DMRSs from the DMRS sequence (Measures DMRS  to perform channel estimation) mapped to the resource element in the CORESET);
receiving the downlink control information using [[one]] two or more control resource sets of the plurality of control resource sets, the [[onell two or more control resource sets selected based at least in part on the DMRS measurement (LIAO – FIG. 10 & ¶0100: base station 1002 assigns a CORESET 1032 and a CORESET 1034 to the UE 1004-1; ¶0107.. see above CORESET mapped to PDCCH; NOTE: UE assigned two CORESETs mapped to PDCCH via DMRS); 
LIAO furthermore also discloses: determining the DMRS measurement is successful for the control resource, based at least in part on the determining (LIAO FIG. 10 & ¶0065 See above; FIG. 10 & ¶0102 See above; ¶0103 After determines the resource allocation of the CORESET 1032, the UE 1004-1 further determines a DMRS mapping in the CORESET 1032; ¶0107 See above; NOTE: UE performing channel estimation based upon generated DMRS and further based upon measuring the DMRS signals comprises determining the DMRS measurement is successful for the generated DMRS as well as the associated CORESET and PDCCH to which the DMRS is mapped);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT and Baligh and Gong with teachings of LIAO, since it enables small cell shared unlicensed band utilization employing NR in combination with WiFi, boosting coverage to and/or increase capacity of the access network (LIAO -  ¶0034).

Regarding Claim 18. (Currently Amended) CATT in view of Baligh and Gong teaches: The apparatus of claim 17,
(See rejection of Claim 2.  Claim 18 recites similar and parallel features to Claim 2 and Claim 18 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).
 wherein the instructions executable by the processor to receive the downlink control information comprise instructions executable by the processor to: determine the DMRS measurement is successful for the [[one]] two or more control resource sets, wherein selecting the [[one]] two or more control resource sets [[is]] are selected based at least in part on the determining (See rejection of Claim 2.  Claim 18 recites similar and parallel features to Claim 2 and Claim 18 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 33. (Currently Amended) CATT in view of Baligh and Gong teaches:  The apparatus of claim 32, 
(See the rejection of Claim 2.  Claim 33 recites similar and parallel features to Claim 2 and Claim 33 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 33. Where applicable, minor differences between claims are noted as appropriate)
Baligh discloses: means for determining (Baligh – See FIG. 10B & ¶0078 electonic device (ED) such as UE; ¶0225 illustrates ED 110 or UE; ¶0226 Processing unit 200.. include a microprocessor; ¶ 0227 transceiver 202 ..configured to modulate, demodulate data or other content received by the at least one antenna 204, and.transceiver 202 includes any suitable structure for generating signals for wireless transmission and/or processing signals received wirelessly or by wire; ¶0229 memory 208..stores instructions and data .. could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described above and that are executed by the processing unit; NOTE: Processor, Transceiver and memory and other noted structures etc., provide means for performing a measurement; means for receiving; means for determining - processing signals received wirelessly)
wherein the means for receiving the downlink control information comprises: means for determining the DMRS measurement is successful for the [[one]] two or more control resource sets, wherein the [[one]] two or more control resource sets [[is]] are selected based at least in part on the determining (See the rejection of Claim 2.  Claim 33 recites similar and parallel features to Claim 2 and Claim 33 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 33. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 40 (Currently Amended) CATT in view of Baligh and Gong teaches:  The non-transitory computer-readable medium of claim 39, 
(See the USC 103 rejection of Claim 2 combining the disclosures of CATT, Baligh, and Gong.  Claim 40 recites similar and parallel features to Claim 2 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate),
wherein the instructions executable to receive the downlink control information comprise instructions executable to: determine the DMRS measurement is successful for the [[one]] two or more control resource sets, whereintwo or more control resource sets [[is]] are selected based at least in part on the determining (See the USC 103 rejection of Claim 2 combining the disclosures of CATT, Baligh, and Gong.  Claim 40 recites similar and parallel features to Claim 2 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate).  

15.            Claims 4, 6, 7, 20, 22, 23, 35, 37, 38, 42, 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over  CATT in view of Baligh and Gong, further in view of ISLAM et. al (US-20190246378-A1) referenced hereafter as “ISLAM”.
Regarding Claim 4 (Original) CATT in view of Baligh and Gong teaches: The method of claim 1, 
CATT in view of Baligh and Gong does not appear to explicitly disclose or strongly suggest: further comprising: performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG). 
ISLAM discloses: further comprising: performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (ISLAM – See FIG. 3 & ¶0049 UE communicates with TRP; FIG. 7 & ¶0078 (lines 1-4) A group of REs in the DCI may form a resource element group (REG) such as a REG 309 is illustrated; ¶0110 UE monitors for DCI … a DMRS received may identify a transmission mode or DCI format.. if same size DCI formats are used.. different DMRS sequences can be used to distinguish between different DCI types; NOTE UE monitors for DCI identified by DMRS received or measured, received from TRP where a DCI also forms a REG or DCI transmitting DMRS identity is also transmitted in associated REG).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT in view of Baligh and Gong with teachings of ISLAM, since it enables utilizing the DCI type reduced payload to facilitate to ensure a higher reliability in low signal-to-noise ratio (SNR) conditions by using lower code rate to try, reducing error-control bits, improving higher effective coding rate. (ISLAM ¶0090, 0091).
Regarding Claim 6. (Original) CATT in view of Baligh and Gong teaches:The method of claim 1, 
CATT in view of Baligh and Gong does not appear to explicitly disclose or strongly suggest: wherein receiving the downlink control information comprises: determining frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE
ISLAM discloses: wherein receiving the downlink control information comprises: determining frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (ISLAM – See FIG. 7 & ¶0078 (lines 1-4) A group of REs in the DCI may form a resource element group (REG) such as a REG 309 is illustrated; ¶0079 DCI may be UE-specific, where such  DCI meant UE 116 ..include a cyclic redundancy check (CRC)..masked with a UE ID that uniquely identifies UE 116 on the downlink time-frequency resources… UE ID may be the radio network temporary identification (RNTI); ¶0080 the DCI for UE 116 ..transmitted at a location in the downlink control channel within a search space referred to as the control resource set (CORESET)) defined by the UE ID - defined by the RNTI…. The UE 116 attempts to decode all the possible locations of DCIs within its search space. If decoding is successful, then the control channel is valid and .. UE 116 processes ..control information inside the DCI; NOTE: UE decodes or receives valid DCI on a downlink time-frequency resources or search space referred as CORESET defined by UE ID or RNTI ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT in view of Baligh and Gong with teachings of ISLAM, since it enables utilizing the DCI type reduced payload to facilitate to ensure a higher reliability in low signal-to-noise ratio (SNR) conditions by using lower code rate to try, reducing error-control bits, improving higher effective coding rate. (ISLAM ¶0090, 0091).
Regarding Claim 7 (Currently Amended) CATT in view of Baligh and Gong teaches:  The method of claim 1, 
CATT in view of Baligh and Gong does not appear to explicitly disclose or strongly suggest:
wherein receiving the downlink control information further comprises: receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG). 
ISLAM discloses: wherein receiving the downlink control information further comprises: receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (ISLAM - FIG. 7 & ¶0078 (lines 1-4 - See claim 6) A group of REs in the DCI may form a resource element group (REG) such as a REG 309 is illustrated; ¶0079 (See claim 6) DCI may be UE-specific...masked with a UE ID that uniquely identifies UE 116 on the downlink time-frequency resources… UE ID .. radio network temporary identification (RNTI); ¶0080 the DCI for UE 116 ..transmitted at a location in the downlink control channel within a search space referred to as the control resource set (CORESET)) defined by the UE ID - defined by the RNTI…. The UE 116 attempts to decode all the possible locations of DCIs within its search space and If decoding is successful, .. UE 116 processes ..control information inside the DCI; NOTE: UE decodes or receives valid DCI on a downlink time-frequency resources or defined resource element group or search space referred as CORESET defined by UE ID or RNTI). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT in view of Baligh and Gong with teachings of ISLAM, since it enables utilizing the DCI type reduced payload to facilitate to ensure a higher reliability in low signal-to-noise ratio (SNR) conditions by using lower code rate to try, reducing error-control bits, improving higher effective coding rate. (ISLAM ¶0090, 0091).
Regarding Claim 20. (Original) CATT in view of Baligh and Gong teaches:  The apparatus of claim 17, 
(See the rejection of Claim 4 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 20 recites similar and parallel features to Claim 4 and Claim 20 is the accompanying UE apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions are further executable by the processor to: perform the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (See the rejection of Claim 4 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 20 recites similar and parallel features to Claim 4 and Claim 20 is the accompanying UE apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate). 
 
Regarding Claim 22. (Original) CATT in view of Baligh and Gong teaches: The apparatus of claim 17, 
(See the rejection of Claim 6 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 22 recites similar and parallel features to Claim 6 and Claim 22 is the accompanying UE to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions executable by the processor to receive the downlink control information comprise instructions executable by the processor to: determine frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See the rejection of Claim 6 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 22 recites similar and parallel features to Claim 6 and Claim 22 is the accompanying UE to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 23. (Currently Amended) CATT in view of Baligh and Gong teaches: The apparatus of claim 17,
(See the rejection of Claim 7 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 23 recites similar and parallel features to Claim 7 and Claim 23 is the accompanying UE apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
 wherein the instructions executable by the processor to receive the downlink control information comprise instructions executable by the processor to: receive the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (See the rejection of Claim 7 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 23 recites similar and parallel features to Claim 7 and Claim 23 is the accompanying UE apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 35. (Previously Presented) CATT in view of Baligh and Gong teaches: The apparatus of claim 32, 
(See the rejection of Claim 4 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 35 recites similar and parallel features to Claim 4 and Claim 35 is the accompanying apparatus means to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 35. Where applicable, minor differences between claims are noted as appropriate)wherein the means for performing the DMRS measurement comprise: means for performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (See the rejection of Claim 4 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 35 recites similar and parallel features to Claim 4 and Claim 35 is the accompanying apparatus means to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 35. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 37. (Previously Presented) CATT in view of Baligh and Gong teaches:  The apparatus of claim 32, 
(See the rejection of Claim 6 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 37 recites similar and parallel features to Claim 6 and Claim 37 is the accompanying apparatus means to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 37. Where applicable, minor differences between claims are noted as appropriate)
wherein the means for receiving the downlink control information comprises: means for determining frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE(See the rejection of Claim 6 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 37 recites similar and parallel features to Claim 6 and Claim 37 is the accompanying apparatus means to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 37. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 38. (Currently Amended) CATT in view of Baligh and Gong teaches: The apparatus of claim 32,
(See the rejection of Claim 7 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 38 recites similar and parallel features to Claim 7 and Claim 38 is the accompanying apparatus means to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate) wherein the means for receiving the downlink control information further comprises: means for receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (See the rejection of Claim 7 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 38 recites similar and parallel features to Claim 7 and Claim 38 is the accompanying apparatus means to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 42. (Currently Amended) CATT in view of Baligh and Gong teaches: The non-transitory computer-readable medium of claim 39, 
(See the rejection of Claim 4 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 42 recites similar and parallel features to Claim 4 and Claim 42 is the accompanying non-transitory computer-readable medium to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 42. Where applicable, minor differences between claims are noted as appropriate)wherein the instructions are further executable to: perform the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (See the rejection of Claim 4 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 42 recites similar and parallel features to Claim 4 and Claim 42 is the accompanying non-transitory computer-readable medium to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 42. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 44. (Currently Amended) CATT in view of Baligh and Gong teaches: The non-transitory computer-readable medium of claim 39, 
(See the rejection of Claim 6 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 44 recites similar and parallel features to Claim 6 and Claim 44 is the accompanying non-transitory computer-readable medium apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 44. Where applicable, minor differences between claims are noted as appropriate)wherein the instructions executable to receive the downlink control information comprise instructions executable to: determine frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See the rejection of Claim 6 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 44 recites similar and parallel features to Claim 6 and Claim 44 is the accompanying non-transitory computer-readable medium to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 44. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 45. (Currently Amended) CATT in view of Baligh and Gong teaches:  The non-transitory computer-readable medium of claim 39, 
(See the rejection of Claim 7 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 45 recites similar and parallel features to Claim 7 and Claim 45 is the accompanying non-transitory computer-readable medium to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 45. Where applicable, minor differences between claims are noted as appropriate) wherein the instructions executable to receive the downlink control information comprise instructions executable to: receive the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG).   
 (See the rejection of Claim 7 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 45 recites similar and parallel features to Claim 7 and Claim 45 is the accompanying non-transitory computer-readable medium to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 45. Where applicable, minor differences between claims are noted as appropriate).   

16.            Claims 5, 8, 21, 31, 36, 43 are rejected under 35 U.S.C. 103 as being unpatentable over  CATT in view of Baligh, Gong, and ISLAM, further in view of Wang et. al (US-20200092061-A1) referenced hereafter as “Wang”.
Regarding Claim 5. (Original) CATT in view of Baligh, Gong, and ISLAM teaches: The method of claim 4, 
CATT in view of Baligh, Gong and ISLAM does not appear to explicitly disclose or strongly suggest: wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG.
Wang discloses: wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (Wang FIG. 2 & ¶0110 & ¶0111 - a DMRS occupies the first, the third, the fifth, the seventh, the ninth, and the eleventh REs in the third symbol ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT in view of Baligh and Gong and ISLAM with teachings of Wang, since it enables facilitating determination of the number of RE occupied by a demodulation reference signal, thus facilitating determination of a TBS, and ensuring reliability of communication (Wang ¶006).

Regarding Claim 8. (Original) CATT in view of Baligh, Gong, and ISLAM teaches:  The method of claim 7, 
CATT in view of Baligh, Gong and ISLAM does not appear to explicitly disclose or strongly suggest: wherein the set of REs configured for downlink control information transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG;
Wang discloses: wherein the set of REs configured for downlink control information transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (Wang - ¶0057 a correspondence predefined between the quantity of REs occupied by the demodulation reference signal and at least one type of the following information: a DCI format, a configuration type of the demodulation reference signal, a quantity of symbols occupied by the demodulation reference signal, a position of a symbol occupied by the demodulation reference signal, etc.. and then the correspondence is configured on base station 110 & UE 120; ¶0072 the base station and/or the UE may obtain, based on the DCI format, a quantity, corresponding to the DCI format, of REs occupied by the demodulation reference signal or there is a correspondence between the DCI format and the quantity of REs occupied by the demodulation reference signal; ¶0103 the first information includes the configuration type of the demodulation reference signal where base station & UE obtain, based on and corresponding to configuration type of the demodulation reference signal, a quantity of resource elements occupied by the demodulation reference sign; FIG. 2 & ¶0110 DMRS Configuration type 1 & ¶0111 - a DMRS occupies the first, the third, the fifth, the seventh, the ninth, and the eleventh REs in the third symbol; NOTE: there is a correspondence between DCI transmitted and DMRS RE configuration including 3rd, 7th, 11th RE).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CATT in view of Baligh and Gong and ISLAM with teachings of Wang, since it enables facilitating determination of the number of RE occupied by a demodulation reference signal, thus facilitating determination of a TBS, and ensuring reliability of communication (Wang ¶006).

Regarding Claim 21. (Original) CATT in view of Baligh, Gong, and ISLAM teaches:  The apparatus of claim 20, 
(See the rejection of Claim 5 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 21 recites similar and parallel features to Claim 5 and Claim 21 is the accompanying UE apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (See the rejection of Claim 5 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 21 recites similar and parallel features to Claim 5 and Claim 21 is the accompanying UE to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 31. (Previously Presented) CATT in view of Baligh, Gong, and ISLAM teaches:  The apparatus of claim 23,
(See the rejection of Claim 8 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 31 recites similar and parallel features to Claim 8 and Claim 31 is the accompanying UE apparatus  to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for downlink control information transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (See the rejection of Claim 8 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 31 recites similar and parallel features to Claim 8 and Claim 31 is the accompanying UE apparatus to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 36. (Previously Presented) CATT in view of Baligh, Gong, and ISLAM teaches:  The apparatus of claim 35, 
(See the rejection of Claim 5 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 36 recites similar and parallel features to Claim 5 and Claim 36 is the accompanying apparatus means to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (See the rejection of Claim 5 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 36 recites similar and parallel features to Claim 5 and Claim 36 is the accompanying apparatus means to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 43. (Currently Amended) CATT in view of Baligh, Gong, and ISLAM teaches:  The non-transitory computer-readable medium of claim 42, 
(See the rejection of Claim 5 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 43 recites similar and parallel features to Claim 5 and Claim 43 is the accompanying non-transitory computer-readable medium to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG(See the rejection of Claim 5 combining the disclosures of CATT, Baligh, Gong and ISLAM.  Claim 43 recites similar and parallel features to Claim 5 and Claim 43 is the accompanying non-transitory computer-readable medium to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        


11/10/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414